Motion Denied; Abatement Order filed October 25, 2012.




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00577-CV
                                   ____________

               TIEN SHAN, INC AND ALPER KARAALI, Appellant

                                            v.

                   PETROLEUM WHOLESALE, L.P., Appellees


                       On Appeal from the 333rd District Court
                                Harris County, Texas
                          Trial Court Cause No. 2007-46858


                       CONTINUING ABATEMENT ORDER

      On September 8, 2011, this court issued an abatement order because we were
notified that appellant Tien Shan, Inc. had petitioned for voluntary bankruptcy protection
under cause number 11-37546-H3-11. We have now been advised that appellant Alper
Karaali also petitioned for bankruptcy protection under cause number 12-31228-H3-11.
A bankruptcy suspends the appeal from the date when the bankruptcy petition is
filed until the appellate court reinstates the appeal in accordance with federal law.
Tex. R. App. P. 8.2.
      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      On October 2, 2012, appellant Alper T. Karaali filed a motion to reinstate
the appeal. Appellant included a copy of the bankruptcy court’s order signed
March 30, 2012, dismissing his personal bankruptcy. Appellant did not provide
proof that the corporate bankrupty has been dismissed. Moreover, as stated in
appellee’s response in opposition to appellant’s motion, appellant filed the motion
to reinstate without counsel. Appellant Tien Shan, Inc., a corporation, may not
proceed without counsel. Except for the performance of ministerial tasks,
corporations may appear and be represented only by a licensed attorney.
Kunstoplast of Am., Inc. v. Formosa Plastics Corp., U.S.A., 937 S.W.2d 455, 456
(Tex. 1996); see also Dell Dev. Corp. v. Best. Indus. Uniform Sup. Co., 743
S.W.2d 302, 303 (Tex. App.—Houston [14th Dist.] 1987, writ denied).

      Accordingly, we DENY appellant’s motion and ORDER the abatement of
the appeal to continue. For administrative purposes only, and without surrendering
jurisdiction, the appeal remains abated and treated as a closed case until further
order of this court.



                                   PER CURIAM